Hinman, J.
The only question in this case arises upon the construction of the plaintiff’s letter advising the defendants that he had shipped to them the tobacco for which he now seeks to recover the price previously agreed upon.
It is not denied that the tobacco, when shipped, was at the risk of the defendants, unless there is something in this letter to relieve the defendants from this liability. We think there is nothing that ought to have this effect. The main object of j;he letter obviously was to inform the defendants that the tobacco had been sent according to the previous arrangement, and after expressing the hope that it would be received in good order, and be satisfactory, he says, in reference to the freight, that if anything should prove wrong, he will send the defendants the carriers’ bill of lading, and states the price at which the goods were to be carried, and then closes with the remark on which so much stress is laid by the defendants’ counsel, as amounting to a guaranty on the part of the plaintiff that if it should not arrive in good order he will take back the tobacco and replace it by a similar article, as the defendants might direct. In order to amount to such a promise as this, entirely shifting the responsibility as to the risk of transportation from the defendants, and taking it upon himself, there ought, we think, to be something more clear and definite than the loose expression which we find at the close of this letter. Precisely what its meaning was, it is difficult to tell. But when we consider that there was no occasion or consideration for any such promise as it is claimed to amount to, and that it may have referred to the bill of lading that he had just before spoken of sending, if anything should be wrong as to the freight, or that it may have been intended as the expression of a desire for further business transactions with the defendants, we think the superior court was correct in not giving it the importance that was claimed for it by the defendants. *63We are of opinion, therefore, that there is no error in the judgment complained of.
In this opinion the other judges concurred; except Ells-worth, J., who was absent.
Judgment affirmed.